 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe contract, which is for a 2-year period from April 14, 1955, pro-vides that the Bakery Workers is recognized "as the sole representa-tive of all of the Company's employees at its Madison, Wisconsin,plant, excluding executive, supervisory, office and clerical employeesand any temporary employees. , . ." This language is unambiguousand plainly includes the em ployees here sought to be established as aresidual unit.The, Employer testified that the employees now sought,on the theory they have not been included in the contract unit repre-sented by the Bakery Workers, had received the benefits resulting fromnegotiations with that Union.While it appears that no specific men-tion of these groups is made in the contract, and that as to some of themthe Bakery Workers did not enforce its union-shop provision,. I re-gard the testimony indicating nuncoverage as being too insubstantialto establish that these groups have in -fact; been -excluded from thecontract unit.Accordingly, I would dismiss the petitions.Kennard CorporationandInternational Brotherhood of Boiler-makers,Iron Ship Builders,Blacksmiths,Forgers Wand Helpers,LodgeNo. 10,12, AFLand District No. 9, International Associ-ation of Machinists,AFL andIndependent Air ConditioningEmployees'Union,Petitioners.Cases Nos. 24-RC-2807 ,, :14 RC-2810, and 14-RC-2815September 21, 1955DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the, Na-tional Labor Relations Act, a consolidated hearing was held beforeJean F. Souders, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in 'these cases, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section2 (6) and (7) of the Act.4.The Petitioner in Case No. 14-RC-2810, District No. 9, Interna-tionalAssociation of Machinists, AFL (herein- called Machinists),seeks a unit of toolroom employees.The--Petitioner in Case No. 14-RC-2807, International Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers, Lodge No. 1012, AFL(herein called Boilermakers), seeks 'a unit ol,productioin-,and main-tenance employees.The Petitioner in -Case No. 14-RC-2815, IA-114 NLRB No. 34. KENNARD CORPORATION151dependent Air Conditioning Employees' Union (herein called the In-dependent), also seeks a plantwide production and maintenance unit.The Boilermakers and Independent have no objection to the unitsought by the Machinists.The Employer does not object to an over-all production and maintenance unit of its employees, but contends thata separate unit of its toolroom employees is inappropriate. In sup-port of its position, the Employer argues that : Various productionemployees work in the toolroom 80 percent of the time, the Machinistshave described the unit as "all employees employed in the toolroom,"thus allegedly including the production employees working therein,and, therefore, the Machinists has not requested a functionally dis-tinct group of employees; the regular work by production employeesin the toolroom so intermingles them with the employees in the Ma-chinists' unit as to negate a separate community of interest for thetoolroom employees ; the experimental work functions of the toolroomemployees are so completely integrated with the Employer's produc-tion operations as to preclude separate representation for employeesdoing experimental work; and, in effect, the Employer's toolroom em-ployees do not constitute the type of group to which the Board tra-ditionally-grants separate representation.'We find there is no merit in the Employer's first contention becausethe record clearly establishes that the Machinists is seeking a toolroomdepartmental unit exclusive of any other employees. In fact, at thehearing, all parties, including the Employer, litigated the Machinists'petition as raising an issue involving the Employer's toolroom depart-ment employees.As to the Employer's remaining contentions, it points out, in sup-port thereof, that several different production employees, not alwaysthe same individuals,2 use the toolroom facilities about 80 percent ofeach workday.There is a laboratory employee who, on occasion,works in the toolroom.The Employer also notes that 20 to 30 percentof the toolroom employees' time is spent on experimental work and al-leges such work is part of its overall production process.The record otherwise shows that the five employees sought by theMachinists have their own toolroom foreman and work in an areaphysically separated from the rest of the plant by wire fencing.Ofthe 5 employees, 3 are tool- and die-makers who make and repair tools,dies, fixtures, and jigs; 1 is a model maker who spends most of histime making experimental models by using normal tool- and die-worktechniques; and 1 is a machinist who, among other duties, does minor3In its brief,the Employer advances arguments against a separate toolroom unit onthe ground that they are not entitled to a severance election.As there has been nobargaining history for any of the Employer's employees,we find it unnecessary here topass upon such inappiicable.severance contentions.2 During some seasons when the Employer produces a particular product(a coolingtower)some production men may work in the toolroom 2 or 3 days a week. During thebalance of the year those workmen do not use the toolroom facilities at all. 152DECISIONS OF NATIONALLABOR RELATIONS BOARDrepairs on dies, sharpens dies, and operatesa surfacegrinder.Thereis no formal apprenticeship or job progression program in the tool-room, but 2 of the 5 employees had tool and die experience before em-ployment by the Employer, and all 5 use the customary precision tools,instruments, and machines of the tool and die trade.Furthermore,none of the production employees who spend part of their work timein the toolroom perform any of the functions of the five regular tool-room employees.Upon these facts and, the record as a whole, we are convinced thatthe Employer's toolroom employees constitute a functionally distinctand homogeneous departmental group such as the Board has held may,if they so desire, be separately represented,' or be represented as partof a broad production and maintenance unit.We so find, contrary tothe Employer, inasmuch as the appropriateness of such a toolroomunit is not affected when nontoolroom employees perform a portion oftheir total work on machines and equipment located in the toolroom,4or when toolroom functions are integrated with the production processat the initial or experimentalstage.'With respect to the production and maintenance unit of the em-ployees which both the Boilermakers and Independent seek to repre-sent, the status of certain leadmenis in issue.The Boilermakers con-tends the leadmen should be excluded from the unit because they aresupervisors, while the Independent and the Employer claim they arenot supervisors and should be included in a unit of production andmaintenanceemployees.As the Boilermakers has failed to establishupon the record in this case that the leadmenexercisethe functions ofsupervisors within the' meaning of the Act, we shall include them inthe production and maintenance voting group hereafter described.In view of the foregoing, we shall direct elections by secret ballotamongthe following groups of 'employees at the Employer's St. Louis,'Missouri,plant excluding from each voting group the employees inthe other voting group, office clerical employees, production controlemployees, purchasing department employees, timekeepers, personneldepartment employees, professionals, executives,guards,assistantforemen, and supervisors as defined in the Act :(a) All toolroom employees;6(b) All production and maintenance employees.5. If a majority of the employees in voting group (a) select theMachinists, which is seeking to represent them separately, those em-"Warner Electric Brake & Clutch Company,111 NLRB 268;Spaulding Fibre Co., Inc,111 NLRB 237Spaulding Fibre Co., Inc, supra."Warner Electric Brake & Clutch Company, supra,Spaulding Fibre Co , Inc., supra."In the event of Board direction of a separate election for the Employer's toolroomemployees,the Boilermakers has requested that it not be placed on the ballot.Accord-,ingly, the Boilermakers will not be placed on the ballot for voting group (a) CALL PRINTING & PUBLISHING COMPANY153ployees will be taken to have indicated their desires to constitute aseparate bargaining unit and the Regional Director conducting theelection -is instructed to issue a -certification -of representatives to theMachinists for such unit, which the Board in such circumstances findsto be appropriate for purposes of collective bargaining.However, ifa majority of the employees in voting group (a) does not vote for theMachinists, such group will appropriately be included with the em-ployees in voting group (b) and.their votes will be pooled with thosein voting group (b)? The Regional Director conducting the electionis instructed to.issue a certification, of representatives to the labor or-ganization elected by a majority of the employees in the pooled groupwhich the Board in such circumstances finds to be appropriate forpurposes of collective bargaining.[Text of Direction of Elections omitted from publication.]7 If the votes are pooled they are to be tallied in the following manner : The votes forthe Machinists shall be counted as valid votes, but neither for nor against the Boilermakersor the Independent which seek to represent these employees in the more comprehensiveproduction and maintenance unit ; all other votes are to be accorded their face valuewhether for representation by a union seeking the comprehensive unit or for no union.Call Printing&Publishing CompanyandAmerican NewspaperGuild,CIO, Petitioner.Case No. 2-RC-7542. September 21,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before I. L. Broadwin, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct. -2.The labor organization involved claims to represent certain em-ployees of the Employer.3,A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The Petitioner and Employer generally agree that a unit of edi-torial department employees is appropriate.However, contrary toI In its brief the Employei requested the Boaid to remand this proceeding to the RgeionalOffice so that the Employei could examine the petition and its supporting signature cardsto deteimine n Nether of not the Petitioner has in fact obtained the necessary signaturesto warrant the Board's proceeding in this matter. The request is hereby denied, for it iswellsettled that the sufficiency of a petitioner's 'showing of interest is a matter foradmmistratn e deter nnnation and is not litigable by the partiesGeneral Electric Com-pany. Distribution T,ansformer Department,110 NLRB 992Moreover, the Board isadministratively satisfied that the 1'etitionei has made a sufficient showing114 NLRB No. 33.